DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because it is drawnto non-statutory subject matter. Claim 23 lines 1-4 positively recites a part of a human, i.e. “wherein the screw receiving platform has a bottom surface that is at least partially curved so that the first end plate generally conforms to a patient’s external lower extremity without touching the patient”. Thus, claim 23 includes a human within their scope and are non-statutory. A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Please amend this claim by including functional language such as "configured to", “sized to", “adapted to” etc. to overcome this rejection- i.e.- wherein the screw receiving platform has a bottom surface that is at least partially curved so that the first end plate is adapted to generally conform to a patient’s external lower extremity without touching the patient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the connecting rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the connecting rods" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-11, 13-15, 17, 19, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170281235) in view of Lin (US 5330474) in further view of Kay (US 20060173462). (*Note that the claims are presented by grouping, then by numerical order).
With respect to claim 1, Lin (‘235) teaches a locking fixation device (e.g. fig. 7 below) for treating extra-articular fractures for performing bone lengthening surgeries (see abstract, para. 44), comprising: a first end plate (e.g. 21+1) comprising a screw receiving platform (21) through which a plurality of openings (213) extend (see fig. 7 below also see para. 32, 44-46); a second end plate (31); and, a connector assembly (4) having two threaded ends (e.g. proximal and distal ends); one threaded end of the connector assembly being operatively connected to the first end plate (see fig. 7 below), and the other threaded end of the connector assembly being operatively connected to the second end plate (see fig. 7 below); the connector assembly being configured to be rotatable about an axis (e.g. longitudinal axis through 4) extending therethrough (see para. 46), and configured to convert rotational motion to linear motion (see para. 46), wherein the first end plate further comprises bars (bars 12, see fig. 7 below and also para. 29, 44-46) which extend outwardly from the screw receiving platform (see fig. 7 below), wherein the bars include a screw hole (111, see fig. 7 below and note that 11 and 12 are integrally connected so 111 is interpreted as being included structure of 12).

    PNG
    media_image1.png
    819
    725
    media_image1.png
    Greyscale

Lin (‘235) does not specifically teach the one threaded end and the second end plate being threaded in a first direction, and the other threaded end and the second end plate being threaded in an opposite direction; thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively; wherein the bars include a screw hole having a spherical bottom.
Lin (‘474), also drawn to adjustable locking fixation devices (see fig. 1 below), teaches a threaded connector assembly (20) with one threaded end (22) and the other threaded end (21) connected to respective first and second end plates (12, 30- see fig. 1 below) with the one threaded end and the second end plate being threaded in a first direction (e.g. left), and the other threaded end and the second end plate being threaded in an opposite direction (e.g. right); thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively (see col. 4 lines 32-44 below) in order to allow adjustment of both end plates in multiple directions (e.g. towards and away from each other) to allow the surgeon to achieve better customization and/or amendment of the device to suit the particular patient and the requirements of the particular procedure (see col. 7 lines 28-55).

    PNG
    media_image2.png
    270
    423
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    614
    690
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector assembly and end plates of Lin (‘235) with the one threaded end and the second end plate being threaded in a first direction, and the other threaded end and the second end plate being threaded in an opposite direction; thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively, in view of Lin (‘474), in order to allow adjustment of both end plates in multiple directions (e.g. towards and away from each other) to allow the surgeon to achieve better customization and/or amendment of the device to suit the particular patient and the requirements of the particular procedure.
Kay, also drawn to bone plates (see para. 9, 17), teaches a screw hole having a spherical bottom (see para. 9, 17, fig. 6) in order to match a complementary curved surface of a screw head and permit multi-axial insertion of the screw, which will allow the surgeon to apply to desired compression to bone (see para. 9, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (Lin ‘235) wherein the bars include a screw hole having a spherical bottom, in view of Kay, in order to match a complementary curved surface of a screw head and permit multi-axial insertion of the screw, which will allow the surgeon to apply to desired compression to bone.
As for claim 8, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 1, wherein the two threaded ends are externally threaded (see fig. 7 above).
As for claim 11, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 8, wherein the connector assembly includes a co-axial central driving member (e.g. hex socket on head 41 used to attach to driving tool. see fig. 7 above), configured to rotate the connecting rod (e.g. shaft of 4), whereby, when the connecting rod is rotated, the first and second connector modules are configured to be moved either towards or away from each other, depending on the direction of rotation of the connecting rod (see para. 44-46).
As for claim 13, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 8, wherein there is a mating neck and slot relationship between first and second connector modules and respective first and second end plates (see fig. 2 below).

    PNG
    media_image4.png
    820
    671
    media_image4.png
    Greyscale

Lin (‘235), as modified by Lin (‘474) and Kay, does not teach wherein one of first and second connector modules defines an axially extending slot that is configured to accept a neck portion of one of the first and second end plates; and wherein the other of the first and second connector modules defines an axially extending slot that is configured to accept a neck portion of the other of the first and second end plates.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the mating configuration of the connector modules and respective endplates of Lin (‘235), as modified by Lin (‘474) and Kay, wherein one of first and second connector modules defines an axially extending slot that is configured to accept a neck portion of one of the first and second end plates; and wherein the other of the first and second connector modules defines an axially extending slot that is configured to accept a neck portion of the other of the first and second end plates, as mere reversal of such mating configuration, so that the connector modules comprise the slot and the end plates comprise the respective neck portions, as a matter of design choice, as such reversal of configuration is an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
As for claim 14, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 8, wherein one of the first and second end plates includes one or more radially extending holes that align with corresponding holes that extend through an adjacent one of first and second connector modules (see fig. 2 below), wherein the aligned holes are configured to receive a screw (c); and wherein the other of the first and second end plates includes one or more radially extending holes that align with corresponding holes that extend through an adjacent other of the first and second connector modules (see fig. 2 below), wherein the aligned holes are configured to receive a screw (c).

    PNG
    media_image5.png
    799
    680
    media_image5.png
    Greyscale

As for claim 15, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 8, wherein the connector assembly further includes one or more stabilizing rods (c) configured to provide an anti-torque feature to prevent relative rotation of the first and second end plates while tightening the connector assembly (see fig. 2 below and note that when screws c are installed, such relative rotation is prevented, see para. 34).
As for claim 17, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 8, further comprising first and second connector modules (22, 32), but does not appear to teach (in the relied upon embodiment) wherein the first connector module is integrally formed with the first end plate, and the second connector module is integrally formed with the second end plate.
However, Lin (‘235) further teaches that the first connector module is integrally formed with the first end plate, and the second connector module is integrally formed with the second end plate is an alternate equivalent to the first and second connector modules being coupled to respective first and second end plates as both configurations will achieve the same result of securing the device to bone (see para. 34, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin (‘235), as modified by Lin (‘474) and Kay, wherein the first connector module is integrally formed with the first end plate, and the second connector module is integrally formed with the second end plate, in further view of Lin (‘235), as a matter of engineering design choice as both integral and separately coupled configurations will achieve the same result of securing the device to bone.
As for claim 19, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 1, wherein the screw receiving platform has a planar surface through which the plurality of threaded openings (213) extend (see fig. 7 below), the threaded openings each being configured to receive a polyaxial cannulated screw or a fixed locking screw (s) (see para. 32); and wherein the second end plate has a distal screw receiving platform having a planar surface (see fig. 7 below) through which a plurality of distal threaded openings (313) extend, each of the distal threaded openings being configured to receive a polyaxial cannulated screw or a fixed locking screw (s) (see para. 35).

    PNG
    media_image6.png
    755
    619
    media_image6.png
    Greyscale

As for claim 20, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 19, wherein the one or more of the threaded openings extend in a generally perpendicular direction with the respect screw-receiving platform (see fig. 7 below), or wherein one or more of the distal threaded openings extend at an angle with respect to the distal screw-receiving platform (e.g. generally perpendicular to a comparable (horizontally oriented) long. axis of 31, see fig. 7 below).

    PNG
    media_image7.png
    866
    663
    media_image7.png
    Greyscale

As for claim 21, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 19, wherein the plurality of openings comprises a series of rows (see fig. 5).
As for claim 23, Lin (‘235), as modified by Lin (‘474) and Kay, further teaches the device of claim 19, wherein the screw receiving platform has a bottom surface that is at least partially curved so that the first end plate generally conforms to a patient’s external lower extremity without touching the patient (see fig. 7 and note that the bane facing surface of 21 has curved/rounded edges and a shape that generally conforms to the bone but does not contact the bone).
With respect to claims 9-10, Lin (‘235) teaches a locking fixation device (e.g. fig. 7 below) for treating extra-articular fractures for performing bone lengthening surgeries (see abstract, para. 44), comprising: a first end plate (e.g. 21+1) comprising a screw receiving platform (21) through which a plurality of openings (213) extend (see fig. 7 below also see para. 32, 44-46); a second end plate (31); and, a connector assembly (4) having two threaded ends (e.g. proximal and distal ends); one threaded end of the connector assembly being operatively connected to the first end plate (see fig. 7 below), and the other threaded end of the connector assembly being operatively connected to the second end plate (see fig. 7 below); the connector assembly being configured to be rotatable about an axis (e.g. longitudinal axis through 4) extending therethrough (see para. 46), and configured to convert rotational motion to linear motion (see para. 46), wherein the first end plate further comprises bars (bars 12, see fig. 7 below and also para. 29, 44-46) which extend outwardly from the screw receiving platform (see fig. 7 below), wherein the bars include a screw hole (111, see fig. 7 below and note that 11 and 12 are integrally connected so 111 is interpreted as being included structure of 12); wherein the two threaded ends are externally threaded (see fig. 7 below); wherein the connector assembly includes a connecting rod (shaft of 4) operatively connected at opposing ends to first and second connector modules (22, 32, see fig. 7 below); the connecting rod defining a longitudinally extending axis having a first end configured to engage the first connector module (at 23), and a second end configured to engage the second connector module (at 33).

    PNG
    media_image8.png
    816
    698
    media_image8.png
    Greyscale

Lin (‘235) does not specifically teach the one threaded end and the second end plate being threaded in a first direction, and the other threaded end and the second end plate being threaded in an opposite direction; thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively; wherein the bars include a screw hole having a spherical bottom; the first end configured to threadably engage the first connector module; wherein one end of the connecting rod is threadably connected in a first direction to a threaded portion of the adjacent one of the first and second connector modules, and another end of the connecting rod is threadably connected in an opposing direction to a threaded portion of the other of the first and second connector modules.
Lin (‘474), also drawn to adjustable locking fixation devices (see fig. 2 below), teaches a threaded connector assembly (20) with one threaded end (22) and the other threaded end (21) connected to respective first and second end plates (see fig. 2 below) with the one threaded end and the second end plate being threaded in a first direction (e.g. left), and the other threaded end and the second end plate being threaded in an opposite direction (e.g. right) (see col. 5 lines 1-5 and col. 4 lines 32-44 below); thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively (see col. 4 lines 32-44 below); the first end configured to threadably engage the first connector module (see fig. 2 below, col. 5 lines 1-5 and col. 4 lines 32-44 below); wherein one end of the connecting rod is threadably connected in a first direction to a threaded portion of the adjacent one of the first and second connector modules (see fig. 2 below, col. 5 lines 1-5 and col. 4 lines 32-44 below), and another end of the connecting rod is threadably connected in an opposing direction to a threaded portion of the other of the first and second connector modules (see fig. 2 below, col. 5 lines 1-5 and col. 4 lines 32-44 below) in order to allow adjustment of both end plates in multiple directions (e.g. towards and away from each other) to allow the surgeon to achieve better customization and/or amendment of the device to suit the particular patient and the requirements of the particular procedure (see col. 7 lines 28-55).

    PNG
    media_image9.png
    547
    763
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    264
    404
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector assembly and end plates of Lin (‘235) with the one threaded end and the second end plate being threaded in a first direction, and the other threaded end and the second end plate being threaded in an opposite direction; thereby advancing the first and second end plates in a linear direction towards or away from each other achieving compression or lengthening functions, respectively; the first end configured to threadably engage the first connector module; wherein one end of the connecting rod is threadably connected in a first direction to a threaded portion of the adjacent one of the first and second connector modules, and another end of the connecting rod is threadably connected in an opposing direction to a threaded portion of the other of the first and second connector modules, in view of Lin (‘474), in order to allow adjustment of both end plates in multiple directions (e.g. towards and away from each other) to allow the surgeon to achieve better customization and/or amendment of the device to suit the particular patient and the requirements of the particular procedure.
Kay, also drawn to bone plates (see para. 9, 17), teaches a screw hole having a spherical bottom (see para. 9, 17, fig. 6) in order to match a complementary curved surface of a screw head and permit multi-axial insertion of the screw, which will allow the surgeon to apply to desired compression to bone (see para. 9, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify (Lin ‘235) wherein the bars include a screw hole having a spherical bottom, in view of Kay, in order to match a complementary curved surface of a screw head and permit multi-axial insertion of the screw, which will allow the surgeon to apply to desired compression to bone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device wherein the two threaded ends of the connector assembly are internally threaded, as set forth in claims 2-7.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device wherein the connector assembly includes one or more locking nuts with threads matching the direction of the corresponding ends of the connecting rods, whereby, when the connecting rod has rods have been rotated to achieve the desired degree of compression or distraction, the locking nuts are configured to be tightened against the one first and/or second another connector modules to prevent further rotation, as set forth in claim 12.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device wherein the stabilizing rods have first threaded ends which threadably engage axially extending openings in one of first and second connector modules; and, wherein the stabilizing rods have opposing second ends which slidably engage axially extending openings in the other of the first and second connector modules, as set forth in claims 16 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 2-7, 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-11, 13-15, 17, 19-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773